DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          CHANCY MALLORY,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-2458

                           [October 17, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case No. 14006917 CF10A.

   Chancy Mallory, Bristol, pro se.

   No appearance required for appellee.

PER CURIAM.

  Dismissed. See Oser v. State, 699 So. 2d 844 (Fla. 4th DCA 1997).

GERBER, C.J., LEVINE and FORST, JJ., concur

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.